                                             Case 5:18-cv-05623-BLF Document 182 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     RONALD CHINITZ,                                     Case No. 18-cv-05623-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9               v.                                        FILE UNDER SEAL
                                  10     INTERO REAL ESTATE SERVICES,                        [Re: ECF 175]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant’s amended motion to file part of Exhibit B to the

                                  14   Supplemental Declaration of Craig L. Davis under seal. See Mot., ECF 175. Plaintiff does not

                                  15   oppose this motion. For the reasons stated below, this motion is GRANTED.

                                  16

                                  17    I.       LEGAL STANDARD

                                  18            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19    and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  20    Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21    U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  22    merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr.

                                  23    for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are

                                  24    only tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id.

                                  25    at 1097.

                                  26            Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                  27   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                  28   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to
                                          Case 5:18-cv-05623-BLF Document 182 Filed 03/25/21 Page 2 of 3




                                   1   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   2   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   3   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   4   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   5   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                   6   Where the moving party requests sealing of documents because they have been designated

                                   7   confidential by another party or a non-party under a protective order, the burden of establishing

                                   8   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                   9   The moving party must file a proof of service showing that the designating party or non-party has

                                  10   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  11   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  12   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a
Northern District of California
 United States District Court




                                  13   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  14   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  15   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  16

                                  17    II.     DISCUSSION

                                  18          Documents containing commercially sensitive information have been held sealable in this

                                  19    Circuit. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (sealing exhibit

                                  20    containing trade secrets and adopting definition of trade secret as “any formula, pattern, device or

                                  21    compilation of information which is used in one’s business, and which gives him an opportunity

                                  22    to obtain an advantage over competitors who do not know or use it”). The Court has reviewed

                                  23    Defendant’s sealing motion and the declaration of Craig L. Davis (“Davis Decl.”), ECF 177,

                                  24    submitted in support thereof. The Court finds articulated, compelling reasons to seal certain

                                  25    portions of Exhibit B. The proposed redactions are generally narrowly tailored. The Court’s

                                  26    rulings on the sealing request is set forth in the table below.

                                  27

                                  28
                                                                                          2
                                          Case 5:18-cv-05623-BLF Document 182 Filed 03/25/21 Page 3 of 3




                                        ECF No.       Document                              Result                 Reason for Sealing
                                   1
                                                      Davis Decl., Ex. B, Business          GRANTED as to the      The Court finds that
                                        165-2         Records                               positions of the       this document
                                   2
                                                                                            document highlighted   contains proprietary,
                                   3                                                        at LN000001-000007     non-public, and
                                                                                            and LN000024-          competitively
                                   4                                                        000029                 sensitive details.
                                   5

                                   6    III.     ORDER
                                   7            For the reasons set forth herein, the Court GRANTS Defendant’s motion to file under seal
                                   8   portions of Exhibit B.
                                   9

                                  10   Dated: March 25, 2021
                                  11                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
